Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 2, 15-18, 22, 23 are pending in the instant application.
Allowable Subject Matter
Claims 1, 2, 15-18, 22, 23 are allowed.
The following is an examiner’s statement of reasons for allowance: Amendments are noted and claim objections are withdrawn.  The claims have been amended to incorporate subject matter previously indicated to be allowable.
Regarding independent Claim 1, the prior art fails to teach or suggest: wherein the current configuration parameter comprises one or more of: a starting location, a subframe internal offset and a transmission period, wherein the starting location comprises a starting location indicated by a system frame number and a subframe number or a starting location indicated by a subframe number;
wherein the acquiring the transmission location of the uplink grant-free transmission according to the current configuration parameter comprises:
acquiring a transmission location Tn of an Nth uplink grant-free transmission through the following calculation formula:
Tn = [(N_SFN_start * subframe_per_SFN * N_slot_symbol_per_subframe + N_subframe_start * N_slot_symbol_per_subframe + N_start_offset) + N * N_interval] mod (max_SFN * subframe_per_SFN * N_slot_symbol_per_subframe);
wherein N_SFN_start is a system frame starting location, N_subframe_start is a subframe starting location, max_SFN is the maximum system frame number, subframe_per_SFN is the quantity of subframes in each system frame, N_ slot_symbol_per subframe is the quantity of time slots or the quantity of symbols in each subframe, N_start_offset is an offset in units of the quantity of time slots or the quantity of symbols, and N_interval is a transmission period in units of the quantity of subframes or the quantity of time slots or the quantity of symbols., in combination with the remaining limitations of the claim.

Regarding independent Claim 17, the prior art fails to teach or suggest: wherein the configuration parameter comprises one or more of: a starting location, a subframe internal offset and a transmission period, wherein the starting location comprises a starting location indicated by a system frame number and a subframe number or a starting location indicated by a subframe number;
wherein the configuration parameter for the uplink grant-free transmission is configured to enable the terminal device to acquire a transmission location Tn of an Nth uplink grant-free transmission through the following calculation formula:
Tn = [(N_SFN_start * subframe_per_SFN * N_slot_symbol_per_subframe + N_subframe_start * N_slot_symbol_per_subframe + N_start_offset) + N * N_interval] mod (max_SFN * subframe_per_SFN * N_slot_symbol_per_subframe);
wherein N_SFN_start is a system frame starting location, N_subframe_start is a subframe starting location, max_SFN is the maximum system frame number, subframe_per_SFN is the quantity of subframes in each system frame, N_ slot_symbol_per subframe is the quantity of time slots or the quantity of symbols in each subframe, N_start_offset is an offset in units of the quantity of time slots or the quantity of symbols, and N_interval is a transmission period in units of the quantity of subframes or the quantity of time slots or the quantity of symbols., in combination with the remaining limitations of the claim.

 22, the prior art fails to teach or suggest: wherein the current configuration parameter comprises one or more of: a starting location, a subframe internal offset and a transmission period, wherein the starting location comprises a starting location indicated by a system frame number and a subframe number or a starting location indicated by a subframe number;
wherein the processor calls the program instructions to acquire a transmission location Tn of an Nth uplink grant-free transmission through the following calculation formula:
Tn = [(N_SFN_start * subframe_per_SFN * N_slot_symbol_per_subframe + N_subframe_start * N_slot_symbol_per_subframe + N_start_offset) + N * N_interval] mod (max_SFN * subframe_per_SFN * N_slot_symbol_per_subframe);
wherein N_SFN_start is a system frame starting location, N_subframe_start is a subframe starting location, max_SFN is the maximum system frame number, subframe_per_SFN is the quantity of subframes in each system frame, N_ slot_symbol_per subframe is the quantity of time slots or the quantity of symbols in each subframe, N_start_offset is an offset in units of the quantity of time slots or the quantity of symbols, and N_interval is a transmission period in units of the quantity of subframes or the quantity of time slots or the quantity of symbols., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467